THOMAS, Justice.
By petition for writ of certiorari we have for review an Order of the Florida Industrial Commission bearing the date of June 24, 1966, vacating and remanding the Deputy Commissioner’s Order awarding petitioner compensation for 70 per cent, loss of use of his right hand, which included compensation for 50 per cent, loss of use of the hand due to a condition pre-existing the industrial accident on December 11, 1964 of which the employer had knowledge. The cause was remanded for the entry of a new order readjusting compensation benefits due the petitioner pursuant to Section 440.-15(5) Florida Statutes, F.S.A., consistent with the views of the Full Commission.
We find that oral argument would serve no useful purpose and it is, therefore, dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
*544Our consideration of the petition, the record and briefs leads us to conclude that the Full Commission departed from the essential requirements of law.
The petition is, therefore, granted. The Order of the Full Commission is hereby quashed with directions to reinstate the Order of the Deputy Commissioner consistent with this court’s views in Dorsey v. L. A. Contracting Co., 155 So.2d 357 (Fla.1963) and Stephens v. Winn-Dixie, Fla., 201 So.2d 731.
THORNAL, C. J., and ROBERTS, DREW and O’CONNELL, JJ., concur.